KRUEGER, Judge.
Appellant was convicted of the offense of possessing intoxicating liquor in a dry area for the purpose of sale. Her punishment was assessed at a fine of Three Hundred Dollars.
The record is before us with the statement of facts incorported in the transcript which is in violation of Sec. 2, Art. 760, C. C. P. Therefore, the same cannot be considered. In the absence of a statement of facts, we cannot determine the insufficiency of the evidence nor properly appraise her bills of exception. See Beevers v. State, No. 23,901, decided January 28th, 1948, but not yet reported. (Page 455 of this volume.)
The complaint and information seem to be sufficient to charge the offense.
From what he have said it follows that the judgment of the trial court should be affirmed and it is so ordered.
Opinion approved by the Court.